DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Doering (US Patent No. 10,549,744) in view of Serrano (US PG Pub No. 2016/0201586) in further view of Zillmer et al (US PG Pub No. 2007/0099749).
Regarding claim 1, Doering teaches A method for implementing a start/stop feature in a hybrid powertrain, the hybrid powertrain including an internal combustion engine and an electric motor, the engine having a crankshaft and a plurality of working chambers wherein at least some of the working chambers can be selectively deactivated during selected working chamber working cycles and the electric motor/generator is connected to the crankshaft, the method comprising: 
i) automatically turning off the engine under selected circumstances during a drive cycle (512 figure 5a deceleration fuel cut off); 
ii) determining that the turned off engine should be restarted during the drive cycle (520 figure 5A no); 
iii) determining a skip fire restart firing sequence to be used during the engine restart based at least in part upon a torque request, wherein the determined skip fire restart firing sequence identifies at least some fired working cycles to be fueled and fired during the engine restart and at least some skipped working cycles that are to be skipped and not fired during the engine restart and wherein the associated working chambers are to be deactivated during at least some of the skipped working cycles (522 figure 5B); 
iv) determining a crankshaft rotation angle; (524 figure 5B crank angle is required to understand engine MAP)
v) estimating an air charge for each working chamber based at least in part on the determined crankshaft rotation angle and the determined skip fire restart firing sequence; (524 figure 5B)
Doering does not explicitly teach however Serrano teaches 
vi) determining a torque profile associated with each working chamber based at least in part on the estimated air charge for such working chamber and the determined skip fire restart firing sequence; (figure 14 paragraph 107 plot torque in relation to crank angle for both firing and not firing situation)
vii) summing the torque profiles associated with each of the working chambers to determine an engine torque profile; (paragraph 107 engine torque may be determined as the sum of torque generated by all cylinders)
viii) restarting the engine using the determined skip fire restart firing sequence; and (paragraph 28 line 6-8 smoothing torque is output by energy storage device which can be e motor)
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Doering based on the teachings of Serrano to teach vi) determining a torque profile associated with each working chamber based at least in part on the estimated air charge for such working chamber and the determined skip fire restart firing sequence; vii) summing the torque profiles associated with each of the working chambers to determine an engine torque profile; viii) restarting the engine using the determined skip fire restart firing sequence. The motivation would be to reduce NVH.
Doering does not explicitly teach however Zillmer teaches 
ix) using the electric motor/generator to rotationally accelerate the crankshaft and to apply a smoothing torque to the crankshaft during the restart, wherein the smoothing torque is arranged to at least partially cancel out a variation in the engine torque profile, thereby reducing NVH that would otherwise be generated by the engine during the restart. (paragraph 29 and 30)
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Doering based on the teachings of Zillmer teach ix) using the electric motor/generator to rotationally accelerate the crankshaft and to apply a smoothing torque to the crankshaft during the restart, wherein the smoothing torque is arranged to at least partially cancel out a variation in the engine torque profile, thereby reducing NVH that would otherwise be generated by the engine during the restart. The motivation would be to help with NVH.
Regarding claim 2, Doering teaches wherein the restart is completed when the crankshaft rotation speed reaches a designated level (524 figure 5B).
Regarding claim 3, Doering teaches wherein the engine is turned off and restarted multiple times during the engine cycle and different skip fire restart firing sequences are used for at least some of the restarts and steps iii-ix are repeated for each restart (524 figure 5B column 15 line 30-55 based on how much loading is needed by engine).
Regarding claim 4, Doering teaches wherein all of the working chambers are capable of being deactivated (520 yes figure 5A -> D).
Regarding claim 7, Doering does not explicitly teach however Serrano teaches wherein the skip fire restart firing sequence is further determined based at least in part on a depression level of an accelerator pedal (paragraph 31 and 32).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Doering based on the teachings of Serrano to teach wherein the skip fire restart firing sequence is further determined based at least in part on a depression level of an accelerator pedal. The motivation would be to reduce NVH (Serrano paragraph 31 and 32).
Regarding claim 8, Doering does not explicitly teach however Serrano teaches wherein the torque profile associated with each fired working cycle is based on firing the associated working chamber in a manner that maximizes torque generation (paragraph 31 and 32). 
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Doering based on the teachings of Serrano to teach wherein the torque profile associated with each fired working cycle is based on firing the associated working chamber in a manner that maximizes torque generation. The motivation would be to reduce NVH (Serrano paragraph 31 and 32).
Regarding claim 9, Doering does not teach however Zillmer teaches wherein the motor/generator transitions back and forth between applying torque to the crankshaft and absorbing torque from the crankshaft during the restart (paragraph 29 and 30).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Doering based on the teachings of Zillmer to teach wherein the motor/generator transitions back and forth between applying torque to the crankshaft and absorbing torque from the crankshaft during the restart. The motivation would be to help with NVH.
Regarding claim 10, Doering does not teach however Zillmer teaches wherein a transition time period between applying torque, absorbing torque, and resuming torque application is less than 100 milliseconds (figure 1 x axis. It would have been obvious to make x axis less than 100 ms as that would require routine optimization with the teachings of assisting in NVH)
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Doering based on the teachings of Zillmer to teach wherein a transition time period between applying torque, absorbing torque, and resuming torque application is less than 100 milliseconds. The motivation would be to help with NVH.
Regarding claim 11, Doering teaches wherein air is inducted into the working chambers from an intake manifold through a throttle (figure 1).
Regarding claim 12, Doering teaches wherein the throttle remains open or substantially open during the engine restart (column 15 line 50-65 understood that throttle assists in pumping pressure in intake manifold down to threshold pressure).
Regarding claim 13, Doering does not explicitly teach however Serrano teaches wherein a crankshaft rotation trajectory is controlled to avoid hammering of a vibration absorber rotating with the crankshaft that would otherwise occur during the restart if the smoothing torque were not applied due at least in part to the use of the skip fire restart firing sequence (paragraph 28 and 29 e motor to reduce NVH of firing fraction).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Doering based on the teachings of Serrano to teach wherein a crankshaft rotation trajectory is controlled to avoid hammering of a vibration absorber rotating with the crankshaft that would otherwise occur during the restart if the smoothing torque were not applied due at least in part to the use of the skip fire restart firing sequence. The motivation would be to reduce NVH.
Regarding claim 14, Doering does not explicitly teach however Serrano teaches wherein the vibration absorber is selected from a group consisting of a dual mass flywheel, a variable spring absorber, a spring mass vibration absorber, and a centrifugal pendulum absorber (paragraph 28).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Doering based on the teachings of Serrano to teach wherein the vibration absorber is selected from a group consisting of a dual mass flywheel, a variable spring absorber, a spring mass vibration absorber, and a centrifugal pendulum absorber. The motivation would be to reduce NVH.
Regarding claim 15, Doering teaches wherein the electric motor/generator is selected from a group consisting of an internal permanent magnet brushless DC motor/generator, a surface permanent magnet brushless DC motor/generator, an AC induction motor/generator, an externally excited brushless DC motor/generator, and a switched reluctance motor/generator (column 5 line 10-25).
Regarding claim 16-18 see the rejection of claim 1 as the limitations are substantially similar.
Regarding claim 19, Doering teaches wherein the engine is not throttled during the engine restart (520-524 figure 5B).’
Regarding claim 20, Doering teaches wherein at least one tensioner is in contact with the belt, so as to reduce slippage of the belt on the crankshaft and electric motor/generator (column 5 line 10-25 tensioner are well known in ISG).
Regarding claim 21, Doering teaches wherein a force that the at least one tensioner applies to the belt is affirmatively controlled to reduce stress on the belt during the engine restart (column 5 line 10-25 tensioner are well known in ISG).

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Doering (US Patent No. 10,549,744), Serrano (US PG Pub No. 2016/0201586), and Zillmer et al (US PG Pub No. 2007/0099749) in view of Younkins et al (US PG Pub No. 2016/0131058)
Regarding claim 5, Doering does not explicitly teach however Younkins teaches wherein the engine is capable of operating in a dynamic firing level modulation mode that facilitates intermixed high and low firings, and only low firings are used during the skip fire restart firing sequence (paragraph 7).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Doering based on the teachings of Younkins to teach wherein the engine is capable of operating in a dynamic firing level modulation mode that facilitates intermixed high and low firings, and only low firings are used during the skip fire restart firing sequence. The motivation would be to deliver switchable driving torque and reduce harshness
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doering (US Patent No. 10,549,744), Serrano (US PG Pub No. 2016/0201586), and Zillmer et al (US PG Pub No. 2007/0099749) in view of Glugla (US PG Pub No. 2016/0222899).
Regarding claim 6, Doering does not explicitly teach however Glugla teaches wherein the skip fire restart firing sequence is further determined based at least in part on a temperature of an exhaust aftertreatment element associated with the engine (figure 5 paragraph 60 and 61).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Doering based on the teachings of Gluga to teach teaches wherein the skip fire restart firing sequence is further determined based at least in part on a temperature of an exhaust aftertreatment element associated with the engine. The motivation would be reduce emissions

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747